Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/2019 and 11/224/2020 was filed and consideration.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

35 USC 112 – Claim Rejection
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim limitation “configured to” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “data obtaining circuit” and “processor” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 16-20 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


35 USC 102 – Claim Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-18 and 10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Forster (US 10,824,923).
Claim 1, similarly claim 11:
Forster (US 10,824,923) teaches the following subject matter:
constructing a 3D model using images captured via a 3D camera of the robotic device in a training environment (column 3 starting line 20 teaches map of 3D environment space with viewer/camera for tracking objects of the environment; starting line 50 teaches camera such as cameras, depth sensor, inertial sensor, stereo camera; column 8 starting line 40 teaches training for machine-learning; Forster consider robotic from Other Publication);
generating pairs of 3D images from the 3D model by artificially adjusting parameters of the training environment to form manipulated images using the deep neural network (column 3 starting line 20 teaches point cloud to provide 3D environment with further adjustment by AR, device movement, velocity, altitude changes, position and orientation; above taches the use the use of machine-learning; column 8 starting line 35 teaches more neural network such as convolution neural network, recurrent neural network, machine-learning model);
processing the pairs of 3D images to form a reference image including embedded descriptors of common objects between the pairs of 3D images (figure 2 teaches an image/reference with descriptors of common objects such as book 250, table 214, frame picture 220, cup260…etc, where further in figure 5 teaches the objects, landmarks...tracking between the pair image of figure 2 and 5); and
using the reference image from training of the neural network to determine correlations to identify detected objects in future images (figure 2 and figure 5 teaches the identifying of object between the two images of figure 2 and 5, where figure 5 are detected object in this future frame).

Claim 2, similarly claim 12:
pairing 3D images with linked elements (figure 2 and figure 5 teaches the identifying of object between the two images of figure 2 and 5; column 10 starting line 5 teaches unobservable, such as mug and notebook, that with continuous tracking); and
manipulating linked elements between the pairs of 3D images to create a scene having different object articulations (column 10 starting line 14 further teaches system adjusting/manipulating tracking sessions for optimizing tracking procedures).


varying an object articulation between an original 3D image and a manipulated 3D image (column 4 starting line 1 teaches consideration regarding the changing/varying of the room for day time and night for lighting as well as such as more or fewer shoes during the day than night).

Claim 4, similarly claim 14:
varying lighting between the original 3D image and the manipulated 3D image (column 4 starting line 1 teaches consideration regarding the changing/varying of the room for day time and night for lighting).
Claim 5, similarly claim 15:
varying a viewing angle between the original 3D image and the manipulated 3D image (column 3 starting line 20 teaches point cloud to provide 3D environment with further adjustment by AR, device movement, velocity, altitude changes, position and orientation; column 3 starting line 55 teaches consideration regarding different view angles).

Claim 6:
identifying objects in an unknown environment that may be manipulated, regardless of deformation, object articulation, angle, and lighting in the unknown environment; and manipulating an identified object (above teaches many elements; column 2 starting line 10 teaches adjusting/manipulating using AR, mixed reality MR to combine and derivative capture content/objects of any imaged environment).

Claim 7, similarly claim 16:
detecting an object in the unknown environment (figure 2 teaches an image/reference with descriptors of common objects such as book 250, table 214, frame picture 220, cup260…etc, where further in figure 5 teaches the objects, landmarks...tracking between the pair image of figure 2 and 5);
selecting a corresponding reference image including embedded descriptors corresponding to trained objects manipulated according to artificially adjusting parameters of an image capture environment (column 3 starting line 20 teaches point cloud to provide 3D environment with further adjustment by AR, device movement, velocity, altitude changes, position and orientation; above taches the use the use of machine-learning; column 8 starting line 35 teaches more neural network such as convolution neural network, recurrent neural network, machine-learning model); and
identifying the detected object according to the embedded descriptors of the corresponding reference image (figure 2 and figure 5 teaches the identifying of object between the two images of figure 2 and 5, where figure 5 are detected object in this future frame).




tracking an identified object over a period of time (figures 2-5; column 9 starting line 20 teaches tacking for a certain period of time).

Claim 9, similarly claim 18:
determining an identified object may be manipulated; and manipulating the identified object (column 2 starting line 10 teaches adjusting/manipluating using AR, mixed reality MR to combine and derivative capture content/objects of any imaged environment).

Claim 20:
in which the pre-trained, object identification module is configured to detect common objects between the corresponding reference image and the captured image based on correlations to identify the detected object in future images (figure 2 and figure 5 teaches the identifying of object between the two images of figure 2 and 5, where figure 5 are detected object in this future frame; above teaching training/pre-trained).

35 USC 103 – Claim Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Forster (US 10,824,923) in view of Glaser et al (US 2017/0323376).
Claim 10, similarly claim 19:
Forster (US 10,824,923) teaches all the subject matter above, but not taught by the following which is taught by Glaser et al:
overlaying the corresponding reference image over a captured image of a scene; and determining an identify of the detected object based on a point correspondence between the corresponding reference image and the captured image (starting 0200 teaches overlapping of object over time in the scene where image are taken; figure 10 and starting 0088 teaches detected object in the captured image over time).
Forster and Glaser et al are both in the field of image analysis especially with use of robotic device with deep machine learning used in an environment for object tracking such that the combine outcome is predictable.
It would have been obvious to one skill in the art at the time of the invention to modify Forster by Glaser et al by using over overlaying of images such as to propagate an update object state with high confidence on object classification as disclosed by Glaser et al in paragraph 0201.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eggert et al (US 2011/02433990) teaches ESTIMATING OBJECTS PROPER MOTION USING OPTICAL FLOW, KINEMATICS AND DEPTH INFORMATION. Figures 2 and 4
Glaser et al (US 2017/03323376) teaches SYSTEM AND METHOD FOR COMPUTER VISION DRIVEN APPLICATIONS WITHIN AN ENVIRONMENT. Figure 10
Konolige et al (US 2018/0039848) teaches GENERATING A MODEL FOR AN OBJECT ENCOUNTERED BY A ROBOT. Figure 1 and 3
Farivar et al (US 10,332,261) teaches Generating synthetic images as training dataset for a machine learning network
Sturm et al (US 2019/0392630) teaches AUTOMATED UNDERSTANDING OF THREE DIMENSIONAL (3D) SCENES FOR AUGMENTED REALITY APPLICATIONS
ZIA et al (US 2020/0089954) teaches GENERATING SYNTHETIC DIGITAL ASSETS FOR A VIRTUAL SCENE INCLUDING A MODEL OF A REAL-WORLD OBJECT
Northcutt Et al (US 10,607,079) teaches Systems and methods for generating three dimensional skeleton representations
Forster (US 10,824,923) teaches System and method for improving localization and object tracking
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663